

LOCKUP AGREEMENT


This AGREEMENT (the “Agreement”) is made as of the date set forth on the
signature page of this Agreement by Proud Glory Limited (“Holder”), maintaining
an address at P.O. Box 957 Offshore Incorporations Centre, Road Town, Tortola,
British Virgin Islands, in connection with its ownership of shares of Emerald
Acquisition Corporation, a Cayman Islands corporation (the “Company”). Capital
terms used and not otherwise defined herein shall have the respective meanings
set for in the Private Placement Memorandum of the Company, dated as of October
1, 2009, and its attachments thereto (the “Memorandum”).


NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           The Company is offering to certain investors (the “Investors”), on
a “best efforts” basis, investment units (“Units”), each Unit consisting of (i)
Fifty Thousand (50,000) of the Company’s ordinary shares, par value $0.001 per
share (the “Ordinary Shares”) and (ii) warrants to purchase Twenty Five Thousand
(25,000) of the Company’s Ordinary Shares, at an exercise price of $6.00 per
share (the “Warrants” and collectively with the Ordinary Shares, the
“Securities”), for aggregate gross proceeds of a minimum of $15,000,000 and up
to a maximum of $20,000,000 (the “Offering”), in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(2), Section
4(6), Regulation D and/or Regulation S as promulgated by the United States
Securities and Exchange Commission  under the Securities Act of 1933, as
amended;
 
b.           Holder is the beneficial owner of the amount of Ordinary Shares of
the Company designated on the signature page hereto.


c.           As a condition to the Offering and as an inducement to the
Investors to enter into a subscription agreement dated October 22, 2009 (the
“Subscription Agreement”), Holder understands that the Investors have required,
and the Company has agreed to obtain on behalf of the Investor an agreement from
the Holder to refrain from selling any of the Lockup Shares, as defined below,
for a period of eighteen (18) months from the Closing of the Offering
(“Restricted Period”).


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not offer, pledge, sell, contract to sell, sell any option or contract to
purchase, lend, transfer or otherwise dispose of any Ordinary Shares or any
options, warrants or other rights to purchase Ordinary Shares or any other
security of the Company which Holder owns or has a right to acquire as of the
date hereof (collectively, the “Lockup Shares”), other than in connection with
an offer made to all shareholders of the Company in connection with merger,
consolidation or similar transaction involving the Company.  Holder further
agrees that the Company is authorized to and the Company agrees to place “stop
orders” on its books to prevent any transfer of the Lockup Shares held by Holder
in violation of this Agreement.  The Company agrees not to allow to occur any
transaction inconsistent with this Agreement. Notwithstanding the foregoing, the
Lockup Shares transferred under the Make Good Escrow Agreement, by and among the
Company, Make Good Shareholders, Access America Fund, LP and Anslow & Jaclin,
LLP as escrow agent, dated October 22, 2009, shall not be subject to this
section.


b.           Any subsequent issuance to and/or acquisition by Holder of Ordinary
Shares or options or instruments convertible into Ordinary Shares will be
subject to the provisions of this Agreement.
 

--------------------------------------------------------------------------------


 
c.           Notwithstanding the foregoing restrictions on transfer, the Holder
may, at any time and from time to time during the Restriction Period, transfer
the Ordinary Shares (i) as bona fide gifts or transfers by will or intestacy,
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the Holder, provided that any such transfer shall not
involve a disposition for value, (iii) to a partnership which is the general
partner of a partnership of which the Holder is a general partner, provided,
that, in the case of any gift or transfer described in clauses (i), (ii) or
(iii), each donee or transferee agrees in writing to be bound by the terms and
conditions contained herein in the same manner as such terms and conditions
apply to the undersigned. For purposes hereof, “immediate family” means any
relationship by blood, marriage or adoption, not more remote than first cousin.


3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Investor to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Offering Documents by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.
 

--------------------------------------------------------------------------------


 
e.           This Agreement may be signed and delivered by facsimile signature
and delivered electronically.


f.           The Company agrees not to take any action or allow any act to be
taken which would be inconsistent with this Agreement.


g.           The Holder acknowledges that this Lockup Agreement is being entered
into for the benefit of the Investors identified in the Subscription Agreement
and may be enforced by the Investors and may not be amended without the consent
of the Investors, which may be withheld for any reason.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.


HOLDER:
 
  /s/ Zhide Jiang
  (Signature of Holder)
 
  Zhide Jiang
  (Print Name of Holder)
   
Number of Ordinary Shares Beneficially Owned
 
COMPANY:
 
EMERALD ACQUISITION CORPORATION
 
By:
/s/ Zhide Jiang
Name:  Zhide Jiang
Title:    President & CEO

 
 
 

--------------------------------------------------------------------------------

 